Exhibit 10

Opening Transaction

 

To:   

Humana Inc.

500 West Main Street

Louisville, Kentucky 40202

A/C:    From:    Bank of America, N.A. Re:    Accelerated Stock Buyback Ref. No:
   As provided in the Supplemental Confirmation Date:    December 21, 2017

 

 

This master confirmation (this “Master Confirmation”), dated as of December 21,
2017, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between Bank
of America, N.A. (“Dealer”) and Humana Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if Dealer and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method
(it being agreed that any Loss will be determined by the relevant party acting
in good faith and using commercially reasonable procedures in order to produce a
commercially reasonable result), New York law (without reference to its choice
of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “second”, (iv) the insertion of “, absent
manifest error” immediately before the period at the end of the last sentence of
Section 6(d)(i), and (v) the election that the “Cross Default” provisions of
Section 5(a)(vi) shall apply to Dealer and Counterparty, with a “Threshold
Amount” of USD 75 million applicable to Counterparty and three percent (3%) of
the shareholders’ equity of Bank of America Corporation applicable to Dealer,
provided that (A) the words “, or becoming capable at such time of being
declared,” shall be deleted from Section 5(a)(vi) and (B) the following language
shall be added to the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay;”).



--------------------------------------------------------------------------------

The Transactions shall be the sole Transactions under the Agreement. If there
exists any Master Agreement, in a form published by ISDA, between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which such a Master Agreement is deemed to exist
between Dealer and Counterparty (each such ISDA Master Agreement, confirmation
and other agreement, an “Other Agreement”), then notwithstanding anything to the
contrary in any Other Agreement, the Transactions shall not be considered or
deemed to be Transactions under, or otherwise governed by, any Other Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.    Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms:

 

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   Common stock, par value $0.16 2/3 per share, of Counterparty (Ticker: HUM)

Exchange:

   New York Stock Exchange

Related Exchange(s):

   All Exchanges.

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Counterparty Additional Payment Amount:

   For each Transaction, as set forth in the Supplemental Confirmation.
Counterparty shall pay to Dealer the Counterparty Additional Payment Amount, if
any, on the Counterparty Additional Payment Date.

Counterparty Additional Payment Date:

   The Prepayment Date. Valuation:   

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the 10b-18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by



--------------------------------------------------------------------------------

   Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “HUM <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s discretion, erroneous, such VWAP Price shall be as
determined by the Calculation Agent. For purposes of calculating the VWAP Price
for such Exchange Business Day, the Calculation Agent will include only those
trades that are reported during the period of time during which Counterparty
could purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant
to the conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

Forward Price:

   The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below.

Forward Price

Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   The period from and including the Calculation Period Start Date to and
including the Termination Date.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   The Scheduled Termination Date; provided that Dealer shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.    Notwithstanding anything to the
contrary in the Equity Definitions, to the extent that a Disrupted Day occurs
(i) in the Calculation Period, the Calculation Agent may, in its discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period, in
each case by a number of days that is no more than the number of applicable
Disrupted Days. If any such Disrupted Day is a Disrupted Day because of a Market
Disruption Event (or a deemed Market Disruption Event as provided herein), the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price



--------------------------------------------------------------------------------

   for such Disrupted Day shall not be included for purposes of determining the
Forward Price or the Settlement Price, as the case may be, or (ii) except in the
case of a Disrupted Day relating solely to a deemed Market Disruption Event
pursuant to Section 5 of this Master Confirmation (which Disrupted Day can only
be a Disrupted Day in full), such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
or after the relevant Market Disruption Event ceased and/or after taking into
account the nature and duration of the relevant Market Disruption Event, and the
weighting of the VWAP Price for the relevant Exchange Business Days during the
Calculation Period or the Settlement Valuation Period, as the case may be, shall
be adjusted in a commercially reasonable manner by the Calculation Agent for
purposes of determining the Forward Price or the Settlement Price, as the case
may be, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares. Any Exchange Business Day on which, as of the date hereof, the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full.    If a Disrupted Day occurs during the Calculation
Period or the Settlement Valuation Period, as the case may be, and each of the
nine immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its discretion, may deem such ninth Scheduled Trading Day
to be an Exchange Business Day that is not a Disrupted Day and determine the
VWAP Price for such ninth Scheduled Trading Day using its good faith and
commercially reasonable estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.    The Calculation
Agent shall notify the parties of any determination pursuant to these Valuation
Disruption provisions as promptly as practicable, and shall use good faith
efforts to provide such notice no later than the Exchange Business Day
immediately following the affected Exchange Business Day. Settlement Terms:   

Settlement Procedures:

   If the Number of Shares to be Delivered is positive, Physical Settlement
shall be applicable; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representation therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares. If the Number of Shares to be
Delivered is negative, then the Counterparty Settlement Provisions in Annex A
shall apply.

Number of Shares to be Delivered:

   A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.

Divisor Amount:

   The greater of (i) the Forward Price minus the Forward Price Adjustment
Amount and (ii) USD 5.00.



--------------------------------------------------------------------------------

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:

   USD

Initial Share Delivery:

   Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.
Share Adjustments:   

Potential Adjustment Event:

   Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.    It shall constitute an additional Potential Adjustment
Event if the Scheduled Termination Date for any Transaction is postponed
pursuant to “Valuation Disruption” above, in which case the Calculation Agent
may, in its discretion, adjust any relevant terms of any such Transaction as
necessary to preserve as nearly as practicable the fair value of such
Transaction to Dealer prior to such postponement.

Extraordinary Dividend:

   For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

Ordinary Dividend Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation

Method of Adjustment:

   Calculation Agent Adjustment

Early Ordinary Dividend

  

Payment:

   If an ex-dividend date for any Dividend that is not an Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period (as defined below) and is prior to the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such adjustment to the exercise, settlement, payment or any other terms of the
relevant Transaction as the Calculation Agent determines appropriate to account
for the economic effect on such Transaction of such event.

Scheduled Ex-Dividend

  

Dates:

   For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.



--------------------------------------------------------------------------------

Extraordinary Events:

 

Consequences of

Merger Events:

  

 

(a)    Share-for-Share:    Modified Calculation Agent Adjustment (b)   
Share-for-Other:    Cancellation and Payment (c)    Share-for-Combined:   
Component Adjustment

 

Tender Offer:

   Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall
be amended by replacing “10%” in the third line thereof with “20%,” (ii)
Section 12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (ii) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”

Consequences of Tender Offers:

  

 

(a)    Share-for-Share:    Modified Calculation Agent Adjustment (b)   
Share-for-Other:    Modified Calculation Agent Adjustment (c)   
Share-for-Combined:    Modified Calculation Agent Adjustment

 

Nationalization,

Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange. Additional Disruption Events:   

 

  (a)    Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) by replacing the
word “Shares” where it appears in clause (X) thereof with the words “Hedge
Position” and (iii) by immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”; provided further that (i) any determination as to whether
(A) the adoption of or any change in any applicable law or regulation
(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute) or



--------------------------------------------------------------------------------

        (B) the promulgation of or public announcement of any change in the
formal or informal interpretation by any court, tribunal or regulatory authority
with competent jurisdiction of any applicable law or regulation (including any
action taken by a taxing authority), in each case, constitutes a “Change in Law”
shall be made by the Hedging Party in good faith and in a commercially
reasonable manner and in a manner consistent with the requirements, policies or
procedures of the Hedging Party that are generally applicable hereunder in
similar situations and applied to the relevant Transactions hereunder in a
non-discriminatory manner (but without regard to Section 739 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date), and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.   (b)    Failure to Deliver:    Applicable   (c)   
Insolvency Filing:    Applicable   (d)    Hedging Disruption:    Applicable  
(e)    Increased Cost of Hedging:    Applicable   (f)    Loss of Stock Borrow:
   Applicable      Maximum Stock Loan Rate:    200 basis points per annum     
Hedging Party:    Dealer; provided that, upon request from Counterparty, Dealer
shall promptly provide Counterparty with a written explanation describing in
reasonable detail any determination or calculation made by Dealer as Hedging
Party (but without disclosing Dealer’s proprietary models or other information
that may be proprietary or subject to contractual, legal or regulatory
obligations to not disclose such information).   (g)    Increased Cost of Stock
Borrow:    Applicable      Initial Stock Loan Rate:    50 basis points per annum
     Hedging Party:    Dealer; provided that, upon request from Counterparty,
Dealer shall promptly provide Counterparty with a written explanation describing
in reasonable detail any determination or calculation made by Dealer as Hedging
Party (but without disclosing Dealer’s proprietary models or other information
that may be proprietary or subject to contractual, legal or regulatory
obligations to not disclose such information).



--------------------------------------------------------------------------------

     Determining Party:    Dealer; provided that, upon request from
Counterparty, Dealer shall promptly provide Counterparty with a written
explanation describing in reasonable detail any determination or calculation
made by Dealer as Determining Party (but without disclosing Dealer’s proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information).

 

Additional Termination Event(s):    Notwithstanding anything to the contrary in
the Equity Definitions, if, as a result of an Extraordinary Event, any
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Counterparty being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).    The declaration by the Issuer of any Extraordinary Dividend,
the ex-dividend date for which occurs or is scheduled to occur during the
Relevant Dividend Period, will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions. Relevant Dividend Period:    The period from and
including the Calculation Period Start Date to and including the Relevant
Dividend Period End Date. Relevant Dividend Period    End Date:    If the Number
of Shares to be Delivered is negative, the last day of the Settlement Valuation
Period; otherwise, the Termination Date. Non-Reliance/Agreements and
Acknowledgements Regarding Hedging Activities/Additional Acknowledgements:   
Applicable Transfer:    Notwithstanding anything to the contrary in the
Agreement, Dealer may assign, transfer and set over all rights, title and
interest, powers, privileges and remedies of Dealer under any Transaction, in
whole or in part, to an affiliate of Dealer whose obligations are guaranteed by
Dealer or Bank of America Corporation without the consent of Counterparty, but
only if (i) Counterparty would not, at the time and as a result of such transfer
or assignment, reasonably be expected to be required to pay (including a payment
in kind) to the transferee at such time or on any later date an amount in
respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e) of the
Agreement) greater than the amount in respect of which Counterparty would have
been required to pay to Dealer in the absence of such transfer;
(ii) Counterparty would not, at the time and as a result of such transfer or
assignment, reasonably be expected to receive a payment (including a payment in
kind) from which at such time or on any later date an amount had been withheld
or deducted, on account of a Tax under Section 2(d)(i) of the Agreement (except
in respect of interest under Section 2(e), 6(d)(ii) or 6(e) of the Agreement),
in excess of that which Dealer would have been required to so withhold or deduct
in the absence of such transfer, unless the transferee will be required to make
additional payments pursuant to Section 2(d)(i)(4) of the Agreement in an amount
equal to such excess; (iii) Counterparty would not, at the time and as a result
of such transfer or assignment, reasonably be expected to otherwise suffer
material adverse tax



--------------------------------------------------------------------------------

   consequences from such transfer or assignment at such time or on any later
date; (iv) immediately upon giving effect to such transfer, no Event of Default,
no Potential Event of Default and no Termination Event will have occurred as a
result thereof; (v) Dealer shall have caused the transferee to make such Payee
Tax Representations and to provide such tax documentation as may be reasonably
requested by Counterparty to permit Counterparty to determine that the results
described in (i) above will not occur upon or after such transfer; (vi) such
transferee is a “dealer” within the meaning of Treasury Regulation
Section 1.1001-4(b)(1); and (vii) Counterparty would not, at the time and as a
result of such transfer or assignment, reasonably be expected to be required to
become subject to any registration or other qualification requirement under
applicable law or regulation to which it would not otherwise have been subject
absent such transfer or assignment. Tax Representations and    Tax Form
Deliverables:    For purposes of Section 3(f) of the Agreement, each party
represents that it is a “U.S. person” (as that term is used in Sections
1.1441-1T(c)(2) and 1-1441- 4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.    For purposes of Sections
4(a)(i) and (ii) of the Agreement, each party agrees to deliver to the other
party a correct, complete (in a manner reasonably satisfactory to the other
party) and executed United States Internal Revenue Service Form W-9 (or
successor thereto) (i) promptly upon execution of this Master Confirmation,
(ii) promptly upon reasonable demand by the other party and (iii) promptly upon
learning that any such form previously provided by the other party has become
obsolete or incorrect. Dealer Payment Instructions:    Bank of America    New
York, NY    SWIFT: BOFAUS3N    Bank Routing: 026-009-593    Account Name: Bank
of America    Account No.: 0012334-61892

Counterparty’s Contact Details

for Purpose of Giving Notice:

   Humana Inc.    500 W. Main Street    Louisville, KY 40202    Attention: Alan
J. Bailey    Vice President and Treasurer    Telephone: 502-580-1112   
Facsimile: 502-580-4089    Email: abailey@humana.com    With a copy to:   
Humana Inc.    500 W. Main Street, 21st Floor    Louisville, KY 40202   
Attention: Joseph C. Ventura    Associate General Counsel – Corporate &
Securities    Assistant Corporate Secretary    Telephone: 502-580-3149    Email:
jventura@humana.com



--------------------------------------------------------------------------------

Dealer’s Contact Details for

Purpose of Giving Notice:

   Bank of America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated    Bank of America Tower at One Bryant Park    New York, NY 10036
   Attn: Gary Rosenblum    Telephone: 646-855-3684

Notwithstanding anything to the contrary contained herein, with respect to any
notice or other communication given hereunder that is given by email (other than
an email notice or communication from Dealer to Counterparty designating an
Accelerated Termination Date hereunder, which shall not be subject to this
paragraph), the parties hereby agree that the burden of proving receipt will be
on the sender and will not be met by a copy of the sent message generated by the
sender’s computer or other transmission device unless that copy is accompanied
by (x) a copy of a delivery receipt message from the recipient’s computer or
other end point device or (y) a recording or other reasonable evidence
(including a contemporaneous written record) that a responsible employee of the
recipient telephonically confirmed the recipient’s receipt of the sender’s
email. With respect to clause (x) above, the parties agree that if return
receipt is requested, the receiving party shall promptly acknowledge receipt.

Unless otherwise expressly provided in a Supplemental Confirmation with respect
to the corresponding Transaction, no notice or other communication pursuant to
Section 5 or Section 6 of the Agreement given by telephone or by facsimile
transmission will be effective for any purpose under this Master Confirmation;
provided, however, that the foregoing shall not preclude the use of telephonic
communications to evidence that a contract has been made or a Transaction has
been entered into between the parties. For the avoidance of doubt, the mere
inclusion of a telephone or facsimile number in this Master Confirmation or in a
Supplemental Confirmation will not constitute an agreement that any notice or
other communication may be given telephonically or via facsimile transmission.

2.    Calculation Agent. Dealer; provided that, following the occurrence of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Dealer is the Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the date
such Event of Default occurred and ending on the Early Termination Date with
respect to such Event of Default, as the Calculation Agent with respect to the
Transactions under this Master Confirmation, and the parties hereto shall work
in good faith to execute appropriate documentation required by such third-party
dealer. Following any determination, calculation or adjustment by the
Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent will promptly (but in any event no later than the earlier of
(i) the time at which Counterparty becomes obligated to make any payment or
delivery or take any other action as a result of such determination, calculation
or adjustment and (ii) the date five (5) Exchange Business Days following the
date of such determination, calculation or adjustment) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such written request
a report (in a commonly used file format for the storage and manipulation of
financial data without disclosing any proprietary models of the Calculation
Agent or other information that is or is reasonably likely to be proprietary or
subject to contractual, legal or regulatory obligations not to disclose such
information) displaying in reasonable detail the basis for such determination,
calculation or adjustment, as the case may be. Whenever the Calculation Agent is
required or permitted to exercise discretion in any way, it will do so in good
faith and in a commercially reasonable manner.

3.    Additional Representations and Covenants of Each Party. In addition to the
representations and covenants in the Agreement, each party represents and
covenants to the other party that:

(a)    Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, each party represents to the other that
(i) it has the financial ability to bear the economic risk of its investment in
each Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined under Regulation D under the
Securities Act and (iii) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.



--------------------------------------------------------------------------------

(c)    Material Nonpublic Information. Dealer hereby represents and covenants to
Counterparty that it has implemented policies and procedures, taking into
consideration the nature of its business, reasonably designed to prevent
individuals making investment decisions related to any Transaction from having
access to material nonpublic information regarding Issuer that may be in
possession of other individuals at Dealer

(d)    No Recourse to Third Parties. Each party agrees it will look solely to
the other party (or any guarantor in respect thereof) for performance of such
other party’s obligations under any Transaction.

4.    Additional Representations and Covenants of Counterparty. In addition to
the representations and covenants in the Agreement, Counterparty represents and
covenants to Dealer that:

(a)    As of the Trade Date of a Transaction, Counterparty will not be engaged
in an “issuer tender offer” as such term is defined in Rule 13e-4 under the
Exchange Act, nor is it aware of any third party tender offer with respect to
the Shares within the meaning of Rule 13e-1 under the Exchange Act.

(b)    It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material nonpublic information with respect to the Shares, (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f)    Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Dealer and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).



--------------------------------------------------------------------------------

(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code), as amended (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j)    Counterparty has not and will not enter into agreements with respect to
the Shares similar to the Transactions described herein where any initial hedge
period, calculation period, relevant period or settlement valuation period (each
however defined) in such other transaction will overlap at any time (including
as a result of extensions in such initial hedge period, calculation period,
relevant period or settlement valuation period as provided in the relevant
agreements) with any Relevant Period or, if applicable, any Settlement Valuation
Period under this Master Confirmation, without the prior written consent of
Dealer In the event that the initial hedge period, relevant period, calculation
period or settlement valuation period in any other similar transaction entered
into without Dealer’s prior written consent overlaps with any Relevant Period
or, if applicable, Settlement Valuation Period under this Master Confirmation as
a result of any postponement of the Scheduled Termination Date or extension of
the Settlement Valuation Period pursuant to “Valuation Disruption” above,
Counterparty shall promptly amend such transaction to avoid any such overlap.

5.    Regulatory Disruption. In the event that Dealer concludes, in its good
faith, commercially reasonable discretion, based on the advice of counsel, that
it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer, and provided that such policies or procedures are related to
legal or regulatory issues and are generally applicable hereunder and in similar
situations and applied to any Transaction hereunder in a non-discriminatory
manner), for it to refrain from or decrease any market activity in the Shares
(or any related Hedge Position) on any one or more Scheduled Trading Days during
the Calculation Period or, if applicable, the Settlement Valuation Period,
Dealer may by written notice to Counterparty elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Days, subject to the other provisions under “Valuation Disruption” in Section 1
above.

6.    10b5-1 Plan. Counterparty represents and covenants to Dealer that:

(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5 under the Exchange Act (“Rule 10b5”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).

(b)    Counterparty will not seek to control or influence Dealer’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Dealer’s decision to enter into any hedging transactions.
Counterparty represents that it has consulted with its own advisors as to the
legal aspects of its adoption and implementation of this Master Confirmation and
each Supplemental Confirmation under Rule 10b5-1.

(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.



--------------------------------------------------------------------------------

7.    Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of Dealer, directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on
Shares or securities that are convertible into, or exchangeable or exercisable
for, Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through Dealer, and, if Dealer is requested
to make any such purchases, Dealer will cooperate in good faith and in a
commercially reasonable manner with Counterparty to execute and deliver mutually
acceptable documentation pursuant to which Dealer shall make any such purchases
(each such purchase, an “Open Market Repurchase”). All Open Market Repurchases
will be subject to the “Concurrent OMR Parameters” set forth in any Supplemental
Confirmation for a Transaction then outstanding. The documentation governing any
Open Market Repurchases will include customary provisions relating to Rule
10b-18.

7A.    Dealer Purchases. With respect to purchases of Shares by Dealer in
connection with any Transaction during the Calculation Period for such
Transaction (other than any purchases made by Dealer in connection with dynamic
hedge adjustments of Dealer’s exposure to any Transaction as a result of any
equity optionality contained in such Transaction), Dealer will use good faith,
commercially reasonable efforts to effect such purchases in a manner so that, if
such purchases were made by Counterparty, they would meet the requirements of
Rule 10b-18(b)(2) and (3), and effect calculations in respect thereof, taking
into account any applicable Securities and Exchange Commission no-action letters
as appropriate and subject to any delays between the execution and reporting of
a trade of the Shares on the Exchange and other circumstances beyond Dealer’s
control. Notwithstanding the foregoing, Dealer shall not be responsible for any
failure to comply with paragraph (b)(3) of Rule 10b-18 that would not have
resulted if (i) a bid that was actually entered or deemed to be entered by or on
behalf of Counterparty (other than as provided in the Supplemental Confirmation
for such Transaction) had instead been an “independent bid” for purposes of
paragraph (b)(3) of Rule 10b-18, or (ii) a transaction that was actually
executed or deemed to be executed by or on behalf of Counterparty (other than as
provided in the Supplemental Confirmation for such Transaction) had instead been
an “independent transaction” within the meaning of paragraph (b)(3) of Rule
10b-18.

8.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:

(a)    Counterparty agrees that it:

(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or to the extent it is within its reasonable control,
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction (as defined below) or potential Merger
Transaction (a “Public Announcement”) unless such Public Announcement is made
prior to the opening or after the close of the regular trading session on the
Exchange for the Shares;

(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and

(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
date of such Public Announcement that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the date of such Public Announcement. Such written notice shall be
deemed to be a certification by Counterparty to Dealer that such information is
true and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of the relevant Merger Transaction and the
completion of the vote by target shareholders.



--------------------------------------------------------------------------------

(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.

(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party), the Calculation Agent shall make commercially
reasonable adjustments to the terms of any Transaction, including, without
limitation, the Scheduled Termination Date or the Forward Price Adjustment
Amount, and/or suspend the Calculation Period and/or any Settlement Valuation
Period, unless the Calculation Agent determines that no such adjustment that it
could make would produce a commercially reasonable result, in which case the
occurrence of such Public Announcement shall constitute an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

9.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement (as defined below) occurs on or prior to
the Settlement Date for any Transaction, then the Calculation Agent shall make
such adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate (including, without
limitation and for the avoidance of doubt, adjustments to the Forward Price
Adjustment Amount, at such time or at multiple times as the Calculation Agent
determines appropriate, to account for the economic effect on such Transaction
of such Acquisition Transaction Announcement (including adjustments to account
for changes in volatility, expected dividends, stock loan rate, value of any
commercially reasonable Hedge Positions in connection with the relevant
Transaction and liquidity relevant to the Shares or to such Transaction). If an
Acquisition Transaction Announcement occurs after the Trade Date, but prior to
the First Acceleration Date of any Transaction, the First Acceleration Date
shall be the date of such Acquisition Transaction Announcement.

(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).



--------------------------------------------------------------------------------

10.    Acknowledgments. (a) The parties hereto intend for:

(i)    each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

(ii)    the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii)    a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

(iv)    all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b)     Counterparty acknowledges that:

(i)    during the term of any Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii)    Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;

(iii)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)    any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and the VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v)    each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

(c)    Counterparty:

(i)    is an “institutional account” as defined in FINRA Rule 4512(c);

(ii)    is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, unless it has otherwise
notified Dealer in writing; and

(iii)    will notify Dealer if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.

11.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.



--------------------------------------------------------------------------------

12.    No Set-off. Obligations under the Agreement shall not be subject to any
Set-off by either party against any obligations of the other party or of that
other party’s affiliates. “Set-off” means set-off, offset, combination of
accounts, right of retention or withholding or similar right or requirement to
which the relevant payer of an amount is entitled or subject (whether arising
under the Agreement, another contract, applicable law or otherwise) that is
exercised by, or imposed on, such payer.

13.    Delivery of Shares. Notwithstanding anything to the contrary herein,
Dealer may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then the following provisions shall apply. If such Payment Amount is
owed by Dealer, then in lieu of any payment of such Payment Amount, such Payment
Amount shall be satisfied through the delivery of a number of Shares (or, in the
case of a Merger Event, a number of units, each comprising the number or amount
of the securities or property that a hypothetical holder of one Share would
receive in such Merger Event (each such unit, an “Alternative Delivery Unit”
and, the securities or property comprising such unit, “Alternative Delivery
Property”)) with a value equal to the Payment Amount, as determined by the
Calculation Agent (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
date of early termination and the prices at which Dealer purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 14), unless Counterparty, no later than such Early Termination Date or
the date on which such Transaction is terminated, elects for Dealer to satisfy
its obligation to pay the Payment Amount in cash; provided that in determining
the composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash. If
such Payment Amount is owed by Counterparty, Annex A shall apply except that the
Settlement Method Election Date and the Cash Settlement Payment Date shall be
the Early Termination Date, the Forward Cash Settlement Amount shall be zero
(0) minus the Payment Amount owed by Counterparty (and, for the avoidance of
doubt, the definitions of Settlement Price and Settlement Valuation Period shall
not apply) and, in the case of a Merger Event, references to “Shares” shall be
references to “Alternative Delivery Units.”

15.    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement Dealer may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or soon following the designation of an
Early Termination Date. Notwithstanding anything to the contrary or in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date in respect of a Transaction under
Section 6(e) of the Agreement will be payable on the day that notice of the
amount payable is effective; provided that if Counterparty elects to receive
Shares or Alternative Delivery Property in accordance with Section 14, such
Shares or Alternative Delivery Property shall be delivered on a date selected by
Dealer as promptly as practicable.

16.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Dealer or Counterparty if the closing
price of the Shares on the Exchange for any two consecutive Exchange Business
Days is below such Termination Price, and such second consecutive Exchange
Business Day will be the “Early Termination Date” for purposes of the Agreement.



--------------------------------------------------------------------------------

17.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment Amount
and any relevant Counterparty Additional Payment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity, as in effect on the relevant Trade Date (including, without
limitation, where Counterparty so elects to deliver cash or fails timely to
elect to deliver Shares or Alternative Delivery Property in respect of the
settlement of such Transactions).

18.    Claim in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.

19.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

20.    Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including, without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

 

21. Offices.

(a)    The Office of Dealer for each Transaction is: New York.

(b)    The Office of Counterparty for each Transaction is: 500 West Main Street,
Louisville, Kentucky 40202.

22.    Waiver of Trial by Jury. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY
TRANSACTION HEREUNDER AND/OR ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION AND/OR ANY
TRANSACTION HEREUNDER.

23.    Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof (each, “Proceedings”), to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or



--------------------------------------------------------------------------------

judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

24.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

25.    Designation by Dealer. Notwithstanding any other provision in this Master
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer (the “Designator”) may designate any of its affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

26.    Wall Street Transparency and Accountability Act of 2010. The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Master Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased cost, regulatory change or similar event under
this Master Confirmation, the Equity Definitions or the Agreement (including,
but not limited to, any right arising from any Change in Law or Illegality).

27.    Non-Confidentiality. Notwithstanding anything to the contrary herein,
(i) Dealer acknowledges that this Master Confirmation may be intended to produce
U.S. federal income tax benefits for Counterparty and (ii) Counterparty and
Dealer hereby agree that (A) Counterparty is not obligated to Dealer to keep
confidential from any and all persons or otherwise limit the use of any aspect
of this Master Confirmation relating to the structure or tax aspects hereof and
(B) Dealer does not assert any claim of proprietary ownership in respect of any
such aspect of this Master Confirmation.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

Yours faithfully,

BANK OF AMERICA, N.A.

By:

 

/s/ Christopher A. Hutmaker

  Christopher A. Hutmaker   Managing Director   Authorized Signatory

Agreed and Accepted By:

HUMANA INC.

 

By:  

/s/ Alan J. Bailey

Name:   Alan J. Bailey Title:   Vice President & Treasurer

 

[Signature Page to the Master Confirmation]



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:   

Humana Inc.

500 West Main Street

Louisville, Kentucky 40202

From:    Bank of America, N.A. Subject:    Accelerated Stock Buyback Ref. No:   
[Insert Reference No.] Date:    [Insert Date]

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Bank of America, N.A.
(“Dealer”) and Humana Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Dealer and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of December [    ], 2017 (the “Master
Confirmation”) between the Contracting Parties, as amended, supplemented or
otherwise modified from time to time. All provisions contained in the Master
Confirmation govern this Supplemental Confirmation except as expressly modified
below.

2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

Trade Date:    [            ] Forward Price Adjustment Amount:    USD
[            ] Calculation Period Start Date:    [            ] Scheduled
Termination Date:    [            ] First Acceleration Date:    [            ]
Prepayment Amount:    USD [            ] Prepayment Date:    [            ]
Counterparty Additional Payment Amount:    USD [            ]

 

1



--------------------------------------------------------------------------------

Initial Shares:    [    ] Shares; provided that if, in connection with the
Transaction, Dealer is unable, after using good faith, commercially reasonable
efforts, to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire;
provided further that (i) if the Initial Shares are reduced as provided in the
preceding proviso, then Dealer shall use good faith, commercially reasonable
efforts to borrow or otherwise acquire an additional number of Shares equal to
the shortfall in the Initial Shares delivered on the Initial Share Delivery Date
and shall deliver such additional Shares as promptly as practicable, and all
Shares so delivered shall be considered Initial Shares, and (ii) if fewer than
[    ] Initial Shares are so delivered in the aggregate on or prior to the
second Exchange Business Day following the Initial Share Delivery Date, then
(A) the Prepayment Amount shall be reduced by an amount equal to (x)(I) [    ]
minus (II) the aggregate number of Initial Shares so delivered on or prior to
such second Exchange Business Day multiplied by (y) USD [    ] divided by (z)
[    ], and (B) Dealer shall return to Counterparty on such second Exchange
Business Day the amount by which the Prepayment Amount is so reduced. Initial
Share Delivery Date:    [            ] Ordinary Dividend Amount:    For any
calendar quarter, USD [            ] Scheduled Ex-Dividend Dates:   
[            ] Termination Price:    USD [            ] per Share Additional
Relevant Days:    The [    ] Exchange Business Days immediately following the
Calculation Period. Concurrent OMR Parameters:    Up to [        ]% of ADTV (as
defined in Rule 10b-18) daily repurchase amount.

3.    Counterparty represents to Dealer that neither it nor any “affiliated
purchaser” (as defined in Rule 10b-18 under the Exchange Act) has made any
purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under the
Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours sincerely, BANK OF AMERICA, N.A. By:  

 

 

Authorized Signatory

 

Agreed and Accepted By: HUMANA INC.

By:

 

 

Name:

Title:

 

 

[Signature Page to the Supplemental Confirmation]



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, the Electing Party is not
aware of any material non-public information concerning Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method    Election Date:    The earlier of
(i) the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Cash Settlement
Forward Cash Settlement    Amount:    The Number of Shares to be Delivered
multiplied by the Settlement Price. Settlement Price:    The average of the VWAP
Prices for the Exchange Business Days in the Settlement Valuation Period,
subject to Valuation Disruption as specified in the Master Confirmation.
Settlement Valuation Period:    A number of Scheduled Trading Days selected by
Dealer in its reasonable discretion, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or
(ii) the Exchange Business Day immediately following the Termination Date. Cash
Settlement:    If Cash Settlement is applicable, then Buyer shall pay to Seller
the absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date. Cash Settlement    Payment Date:    The date one Settlement Cycle
following the last day of the Settlement Valuation Period.



--------------------------------------------------------------------------------

Net Share Settlement    Procedures:    If Net Share Settlement is applicable,
Net Share Settlement shall be made in accordance with paragraphs 2 through 7
below.

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to Dealer (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent.

3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a)    a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;

(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;

(c)    as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Dealer, in its discretion; and

(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to Dealer, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a)    all Unregistered Settlement Shares shall be delivered to Dealer (or any
affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)    as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of similar size of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); provided that,
prior to receiving or being granted access to any such information, any such
potential purchaser may be required by Counterparty to enter into a customary
nondisclosure agreement with Counterparty in respect of any such due diligence
investigation;

 

2



--------------------------------------------------------------------------------

(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and actual, documented out-of-pocket expenses in connection
with such resale, including all reasonable fees and actual, documented
out-of-pocket expenses of counsel for Dealer, and shall contain representations,
warranties, covenants and agreements of Counterparty reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales; and

(d)    in connection with the private placement of such shares by Counterparty
to Dealer (or any such affiliate) and the private resale of such shares by
Dealer (or any such affiliate), Counterparty shall, if so requested by Dealer,
prepare, in cooperation with Dealer, a private placement memorandum in form and
substance reasonably satisfactory to Dealer

5.    Dealer, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Dealer, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Dealer will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.

6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

 

3



--------------------------------------------------------------------------------

7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents (which shall be deemed to be
repeated on each day that a Transaction is outstanding) that the Capped Number
is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

Where    A = the number of authorized but unissued shares of Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and    B = the maximum number of Shares required to be delivered
to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means initially, 8,210,855 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

4